Citation Nr: 0215166	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1970.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran had an earlier appeal to the Board on the issue 
of service connection for post-traumatic stress disorder 
(PTSD).  In that instance, the Board remanded the case in 
January 1999.  In a rating action by the RO in July 1999, 
service connection was granted for PTSD, and the issue no 
longer remained in appellate status.  Various rating 
evaluations have since been assigned for the PTSD including 
periodic total ratings during periods of hospitalization.  

During the course of the current appeal on the TDIU issue, a 
rating action by the RO increased the rating assigned for the 
veteran's post-traumatic stress disorder (PTSD) from 50 to 70 
percent disabling.  The veteran has indicated that he does 
not disagree with the current rating assigned for the PTSD, 
and in any event, a Substantive Appeal was not filed thereon 
and it is not part of the current appeal.  Nonetheless, since 
the RO continued to deny his claim for TDIU, that issue 
remains on appeal.

The veteran has recently raised the issue of entitlement to 
an earlier effective date for the assignment of a 70 percent 
rating for his PTSD, but absent a perfected appeal thereon, 
that issue is not part of the current appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable assessment of the 
issue on appeal has been obtained.

2.  The veteran has a service-connected disability rating of 
70 percent for post-traumatic stress disorder (PTSD) and 10 
percent for tinnitus.  

3.  Until recently, the veteran worked under part-time, semi-
sheltered employment circumstances where his problems were 
greatly accommodated by his employers and fellow-workers; 
that job has now been terminated.

4.  The veteran's service-connected disabilities now render 
him reasonably unable to secure or maintain gainful 
employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
rating service-connected disorders have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered, all pertinent records has been 
obtained and comprehensive examinations have been conducted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. The Board 
finds that the examination reports and other clinical data 
coupled with the other evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Criteria

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2001). 

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable, even in exceptional cases, on an extraschedular 
basis.  38 C.F.R. § 4.16.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects 
upon occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2001).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

A claim for total disability rating based on unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider." See Vettesse v. Brown, 7 Vet. App. 31, 34-35 
(1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of the VA.  38 U.S.C.A. § 
7104(c).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that the veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (December 27, 1991).

III.  Factual Background

The grant of service connection for PTSD is relatively 
recent, and as a result, a number of comparatively 
contemporary statements which were submitted in that context 
are of record which have applicability to this issue as well.  

Statements are of record from various friends and family 
members, employers and fellow employees who know the veteran 
and have provided information with regard to his PTSD and 
symptomatology in and out of the workplace.  Included therein 
is a joint statement made by his employers since 1991 which 
is consistent with other documents later submitted by them as 
described below.  These comments are in the claims file and 
have been considered.

In filing his claim for TDIU, the veteran submitted a VA Form 
21-8940 in December 1999 in which he indicated that he had 
worked 20 hours per week as an information coordinator by 
telephone since November 1991, during which time he had lost 
approximately 90 days due to disability a year.  He said that 
since 1991 he had become too disabled to work and had not 
been able to find a job since then.  The veteran further 
explained that this employer had been kind enough to go out 
of his way to accommodate his daily flashbacks and other PTSD 
symptoms by permitting him to work 20 hours a week so that he 
could earn some money to support his family.  He described 
his ongoing symptoms to include depression, startle reaction, 
nightmares, etc. and said that his PTSD made him feel very 
insecure.

The veteran's employer also provided a completed VA Form 21-
4192 which essentially confirmed and illuminated the data 
provided by the veteran and cited above.  The supervisor 
signing the document detailed the veteran's omnipresent 
problems in the workplace, noting that he had fluctuating 
days as well as hours within the days he worked.  She 
indicated that as his employer, it was necessary to 
accommodate his disability on a regular and virtually 
continuous basis.  She also indicated that after long and 
arduous discussion with him about his situation, they agreed 
that this longstanding accommodation was no longer possible, 
that it had had a disruptive impact, and was unfair to 
others, and could not continue, and accordingly, his 
employment would terminate shortly.

Ongoing VA outpatient treatment, evaluation and examination 
reports are in the file showing assessments for the veteran's 
mental health.  He has been most frequently diagnosed in 
recent assessments as having PTSD as well as associated 
depression and panic disorder.  His Global Assessment of 
Functioning (GAF) scores range around 45-50.  He has been 
seen periodically for other problems including dermatological 
complaints and hypertension.

In his VA Form 9, Substantive Appeal, filed in November 2000, 
the veteran referenced the explicit detailing by his employer 
of his situation at work, and indicated that he would not be 
working there after December 31, 2000.  He indicated that he 
understood why the decision had been made and was grateful 
for the accommodations they had made for him all the while he 
had been working for them.  Specifically, he indicated that 
he fully understood that he should be able to accept the same 
responsibilities as his co-workers; that accepting 
concessions on a continuing basis was unfair to the others 
who worked there; and that it had reached the point where he 
was simply receiving compensation that he had not earned.


IV. Analysis

In this case, the veteran's service-connected disabilities 
include PTSD, evaluated as 70 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The combined 
evaluation for the veteran's service-connected disabilities 
is 70 percent.  See 38 C.F.R. § 4.25 (2001).  This evaluation 
meets the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) (2001), and the 
question thus becomes whether these disabilities, in and of 
themselves, preclude the veteran from securing or following a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background and in particular, his 
statements with regard to his employment in concert with the 
statements provided by his friends and employers.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In this case, the statements made 
by the veteran, his friends, family, fellow workers and 
employers with regard to the veteran's disabilities, PTSD and 
tinnitus, and how they impact on his ability to work, are all 
entirely consistent with one another and credible.    

The veteran currently has a service-connected disability 
rating of 70 percent for PTSD; his service-connected tinnitus 
is evaluated as 10 percent disabling.  Accordingly, the Board 
finds that the veteran meets the percentage prerequisite 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU.

The question to be addressed is whether the veteran's 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment. 

The veteran has not worked since December 2000.  More 
importantly, perhaps, is the fact that in the job he held 
from 1991 until the end of 2000, he was working only half 
time, and even at that, he and his employer recognized that 
he was being retained only with significant accommodations on 
the part of everyone and it was having a significantly 
negative impact on the workplace and others thereat.  

In this situation, it is not only the veteran's PTSD, which 
is clearly his major impediment to continuing substantially 
gainful work, but since he has most recent experience as a 
phone communicator, even his continuous bilateral tinnitus 
cannot be discounted as a factor.  The relative economic 
value of the work he has been doing is limited, at best, and 
probably best described as marginal employment.  

In any event, even that job is now concluded.  The Board 
finds that not only is the veteran no longer employed, but it 
must be held that he will reasonably continue to be unable to 
obtain or retain substantially gainful employment.  See Faust 
v. West, 13 Vet. App. 342, 354 (2000); see also Moore v. 
Derwinski, 1 Vet. App. 365 (1991).

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met. See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


ORDER

A TDIU is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

